DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-17, drawn to system and method of generating music and scoring media with the generated music in an automated manner, classified in CPC groups G10H1/0025, G10H1/368, G10H2210/021, G10H2210/066, G10H2210/111, G10H2240/085, etc.
II.	Claims 18-21, drawn to automated music composition and generation process within an automated music composition and generation system, classified in CPC groups G10L25/15, G10H2210/066, G10H2210/105, G10H2210/115, G10H2210/341, G10H2240/131, etc.
3.	The inventions are distinct, each from the other because of the following reasons:
	Inventions I and II are related as combination (Invention I) and subcombination (Invention II).  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention I 
	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification or requiring a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries), restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by 
5.	In accordance with MPEP 812.01, as revised July 1996, because of the complexity of issues involved in the following election of species, no telephone call was made to the Applicant to receive an election.

	Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837